Extension and Modification of Opinion by
Judge Clarke.
For original opinion, see 173 Ky. 114.
The statements in the fifth paragraph of the opinion rendered herein January 9th, 1917, that the deed to appellee from Dicey Osborn was ineffectual to convey the *820interest of "W. H. Vanover and that Samuel Vanover inherited, from his brother, W. H. Vanover, any interest in the fifteen or sixteen acre tract therein mentioned, are palpably erroneous. As W. B. Vanover, the father of Samuel Vanover, never had title to the land, it, manifestly, was not derived from him by W. H. Vanover, and section 1401, Kentucky Statutes, does not apply, but W. H. Vanover’s interest therein descended to his mother, Dicey Osborn, under section 1393 of the statutes, and passed under her deed to Steele. It is also true, that "VV. H. Vanover’s interest in the lands of his grandfather, William Vanover, Sr., who -died subsequently to W. B. Vanover, but before W. H. Vanover, descended to his mother, Dicey Osborn; Smith v. Smith, 2 Bush 520, and that Samuel Vanover took only such interest in said lands as he inherited directly from his grandfather.
To the extent indicated, the opinion heretofore rendered herein is extended and modified.